PER CURIAM.
This is an appeal from an order of the District Court affirming the report of a master appointed to distribute, which disallowed the claim of A. S. Guggenheim against General Products Corporation. The facts, which are quite complicated, are fully discussed by the report and in the opinion of the court on a rehearing. Buffalo Colorograph Corp. v. General Products Corp., 19 F. Supp. 443. We avoid needless pres*327ent repetition and limit ourselves to stating that, so far as the facts are concerned, we are in accord with master and court.
We deem it proper to add the appellant complains that certain entries in the books of General Products Corporation, of which he was an officer and stockholder, which entries bore on the issue here involved, were wrongfully received in evidence. Whatever may be the practice elsewhere, it is clear that the law of Pennsylvania allows in evidence the books of the corporation as against a stockholder or officer thereof on the ground that they have access to such books. Miller v. Dilkes, 251 Pa. 44, 95 A. 935, 937, Ann.Cas.1917D, 555; Fell v. Pitts, 263 Pa. 314, 106 A. 574.
While the facts in the present case are different from those in Miller v. Dilkes, yet the Supreme Court of Pennsylvania there broadly stated: “The rule that corporation books are evidence against members of the corporation has been steadily followed in our state,” and made no exception to that general rule.
So regarding, the present appeal is dismissed and the decree below affirmed.